DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 3 and 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMADA (US 2017/0178812).
Regarding claim 1, SHIMADA discloses a dielectric ceramic composition, comprising: a barium titanate (BaTiO3) (Fig. 2, 30; [0035] and [[0049]) based base material main 5ingredient and an accessory ingredient ([0035] R, M, and Si), wherein the accessory ingredient includes a trivalent lanthanide rare 
Regarding claim 2, SHIMADA further discloses that the trivalent lanthanide rare earth element A is 15dysprosium (Dy) ([0040] Dy).  
Regarding claim 3, SHIMADA further discloses that a sum of the content of the trivalent lanthanide rare earth element A and the content of terbium (Tb) is 0.2 mol% or 20more and 1.5 mol% or less, based on 100 mol%, of titanium (Ti) of a base material main ingredient ([0036 and 0040] content of R1 and R2 is .5-3mol% which teaches the claim limitations).  
Regarding claim 4, SHIMADA further discloses that the dielectric ceramic composition further comprises 25at least more than 0.0 to 4.O mol% ([0035-0036] and [0040] 0.75 x 0.5-3mol% = 0.375-2.25mol%) of a first accessory ingredient, DB 1I 104785754.1Page 35oxides or carbonates including at least one element among Y, Ho, Er, Ce, Nd, Pm, Eu, Gd, Tm, Yb, Lu and Sm ([0035] multiple examples), based on 100 mol% of the base material main ingredient ([0036]).  
5 Regarding claim 5, SHIMADA further discloses that the dielectric ceramic composition comprises 0.1 to 2.0 mol% ([0036] M has 0.1-2mol%) of a second accessory ingredient, oxides or carbonates including at least one element among Mn, V, Cr, Fe, Ni, Co, Cu, and Zn ([0035] M represents multiple examples), based on 100 mol% of the base material main ingredient ([0036]).  
Regarding claim 6, SHIMADA further discloses that the dielectric ceramic composition comprises at least more than 0.0 to 0.5 mol% ([0036] Mg is 0.001-0.0097 mol%) a third accessory ingredient, oxides 
Regarding claim 7, SHIMADA further discloses that the dielectric ceramic composition comprises at least 20more than 0.0 to 4.15 mol% ([0049] 0:1 to 1:1 of Ba to Ti) of a fourth accessory ingredient, oxides or carbonates including Ba ([0049]), based on 100 mol% of the base material main ingredient ([0049]).  
Regarding claim 8, SHIMADA further discloses that the dielectric ceramic composition comprises at least DB1/ 104785754.1 Page 36more than 0.0 to 20.0 mol% ([0036] M has 0.1-2mol%) of a fifth accessory ingredient, oxides or carbonates including at least one element between Ca and Zr ([0035] when M represents Zr), based on 100 mol% of the base material main ingredient ([0036]).  
5 Regarding claim 9, SHIMADA further discloses that the dielectric ceramic composition comprises at least more than 0.0 to 4.0 mol% ([0036] Si is 0.5-2mol%) of a sixth accessory ingredient, oxides including at least one element between Si ([0035]) and Al, or glass compounds including Si, based on 100 mol% of the base material 10main ingredient ([0035]).  
Regarding claim 10, SHIMADA discloses a multilayer ceramic capacitor (Fig. 1, 10), comprising: a ceramic body (Fig. 2, 20) including a dielectric layer (Fig. 2, 30), and a first internal electrode (Fig. 2, 40a) and a second internal electrode (Fig. 2, 40b) disposed to 15oppose each other with the dielectric layer interposed therebetween (Fig. 2); and a first external electrode (Fig. 2, 50a) electrically connected to the first internal electrode (Fig. 2) and a second external electrode (Fig. 2, 50b) electrically connected to the second internal electrode (Fig. 2), which 20are disposed on an external surface of the ceramic body (Figs. 1-2), wherein the dielectric layer includes a dielectric ceramic composition ([0035]), wherein the dielectric ceramic composition includes a barium titanate (BaTiO3) (Fig. 2, 30; [0035] and [[0049]) based base material main 5ingredient and an accessory ingredient ([0035] R, M, and Si), and the accessory ingredientDB1/ 104785754.1 Page 37includes a trivalent lanthanide element A and terbium (Tb) as rare earth elements ([0040] 
Regarding claim 11, SHIMADA further discloses that the trivalent lanthanide rare earth element A is 15dysprosium (Dy) ([0040] Dy).  
Regarding claim 12, SHIMADA further discloses that a sum of the content of the trivalent lanthanide rare earth element A and the content of terbium (Tb) is 0.2 mol% or 20more and 1.5 mol% or less, based on 100 mol%, of titanium (Ti) of a base material main ingredient ([0036 and 0040] content of R1 and R2 is .5-3mol% which teaches the claim limitations).  
Regarding claim 13, SHIMADA further discloses that the dielectric ceramic composition further comprises 25at least more than 0.0 to 4.O mol% ([0035-0036] and [0040] 0.75 x 0.5-3mol% = 0.375-2.25mol%) of a first accessory ingredient, DB 1I 104785754.1Page 35oxides or carbonates including at least one element among Y, Ho, Er, Ce, Nd, Pm, Eu, Gd, Tm, Yb, Lu and Sm ([0035] multiple examples), based on 100 mol% of the base material main ingredient ([0036]).  
5 Regarding claim 14, SHIMADA further discloses that the dielectric ceramic composition comprises 0.1 to 2.0 mol% ([0036] M has 0.1-2mol%) of a second accessory ingredient, oxides or carbonates including at least one element among Mn, V, Cr, Fe, Ni, Co, Cu, and Zn ([0035] M represents multiple examples), based on 100 mol% of the base material main ingredient ([0036]).   
5 Regarding claim 15, SHIMADA further discloses that the dielectric ceramic composition comprises at least more than 0.0 to 0.5 mol% ([0049] 0:1 to 1:1 of Ba to Ti) of a third accessory ingredient, oxides or carbonates including Ba ([0049] 0:1 to 1:1 of Ba to Ti), and includes at least more 
Regarding claim 16, SHIMADA further discloses that the dielectric ceramic composition comprises at least more than 0.0 to 4.15 mol% ([0049] 0:1 to 1:1 of Ba to Ti)  of a fourth accessory ingredient, oxides or carbonates including Ba ([0049] 0:1 to 1:1 of Ba to Ti)  and comprises at least more than 0.0 to 20.0 mol% ([0036] M has 0.1-2mol%) of a fifth accessory ingredient, oxides or carbonates including at least one element between Ca and Zr ([0035] when M is Zr), 20based on 100 mol% of the base material main ingredient.  
Regarding claim 17, SHIMADA further discloses that the dielectric ceramic composition comprises at least more than 0.0 to 4.0 mol% ([0036] Si is 0.5-2mol%) of a sixth accessory ingredient, oxides including at least one element between Si ([0035]) and Al, or glass compounds including Si, based on 100 mol% of the base material 10main ingredient ([0035]).  
Regarding claim 19, SHIMADA further discloses that the dielectric ceramic composition comprises no magnesium (MG) (Comparative Example 3; MG value = 0.0000).
Regarding claim 20, SHIMADA further discloses that the dielectric ceramic composition comprises no magnesium (MG) (Comparative Example 3; MG value = 0.0000).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA (US 2017/0178812) in view of FUKUMURA (US 2019/0131076).
Regarding claim 18, SHIMADA fails to teach the claim limitations. 
However, FUKUMURA teaches that a thickness of the dielectric layer is 0.45 µm or less ([0061] 0.4-20µm), and thicknesses of the first and second internal electrodes are 0.45 µm or less ([0067] 0.2-2µm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of FUKUMURA to the invention of SHIMADA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Regarding Applicant's arguments that the prior art fails to teach the limitations of claims 1 and 10 because the ratio of example 20 is outside the range of the claim, the examiner notes that in [0036] and [0040] the prior art that the combination of a first rare element (the claimed  trivalent lanthanide rare earth element A) and a second rare element including terbium (Tb) (the claimed Tb) would be used a R in the formula in [0036] and therefore states the mol% of the sum of these two would be between 0.50-4 mol% including down to 0.1 mol%- 1.5 mol%, this content percentage includes the claimed 0.2 mol%-1.5 mol% and therefore teaches the claim limitations. Even though the prior art has stated there could be additional content percentages outside the claimed values this does not stop the prior art from additionally teaching the claimed values. 
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848